J-E03008-15

                              2016 PA Super 49

IN RE: APPLICATION OF JOHN P.              :     IN THE SUPERIOR COURT OF
CLADER, TRADING AS LT                      :          PENNSYLVANIA
INVESTIGATIONS, FOR A PRIVATE              :
DETECTIVE LICENSE                          :
                                           :
                                           :
APPEAL OF: COMMONWEALTH OF                 :
PENNSYLVANIA                               :          No. 2094 EDA 2014

                Appeal from the Order Entered June 26, 2014
                In the Court of Common Pleas of Pike County
                     Civil Division at No(s): CV128-2014


BEFORE: GANTMAN, P.J., BENDER, P.J.E., BOWES, J., PANELLA, J.,
        SHOGAN, J., LAZARUS, J., OTT, J., STABILE, J. and JENKINS, J.

OPINION BY GANTMAN, P.J.:                        FILED FEBRUARY 24, 2016

      Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Pike County Court of Common Pleas, which granted the

petition of Appellee, John P. Clader, trading as LT Investigations, for a

private detective license, with certain restrictions, pursuant to the Private

Detective Act of 1953, 22 P.S. § 11, et seq. We reverse.

      The relevant facts and procedural history of this case are as follows.

On June 27, 2013, Mr. Clader was appointed as a school police officer for the

Wallenpaupack Area School District.       Under this appointment, the court

authorized Mr. Clader to possess and execute all powers and duties

described in 24 P.S. § 7-778(c)(1-3) (discussing powers and duties of

appointed school police officers). Mr. Clader’s current title is the Director of

School Security for the Wallenpaupack Area School District.         The school
J-E03008-15


district employs three full-time and two part-time school police officers.

Prior to his appointment as the Director of School Security, Mr. Clader

worked for more than twenty-five years as a Pennsylvania State Police

officer, in varying roles.

      The “ultimate goal” of the Wallenpaupack Area School District’s School

Resource Officer Program is to “deter students from involvement in criminal

acts, alcohol and drug use, theft, violence, gang activity and other forms of

socially unacceptable behavior.”     (Petitioner’s Exhibit 1, Hearing June 3,

2014, at 1). The objectives of the program include, but are not limited to,

investigating and documenting any violation of law and making arrests for

summary offenses; and detaining students who violate any law that

constitutes a misdemeanor or felony.      (Id.)   During his employment as a

school police officer, Mr. Clader has issued citations for summary offenses

which took place on school property and has participated in six or seven

investigations for misdemeanor or felony violations.       Mr. Clader has not

made arrests for any misdemeanor or felony offenses; Mr. Clader turned

those cases over to the state police and assisted with their investigation.

      In his current role as Director of School Security, Mr. Clader obtained

on September 30, 2013, an Originating Agency Identifier (“ORI”) assignment

number from the International Justice and Public Safety Information Sharing

Network. The ORI assignment number permits Mr. Clader to access driver’s

license, registration, and “hot file” (stolen vehicle) information but prohibits


                                     -2-
J-E03008-15


Mr. Clader from accessing criminal history information (which is restricted to

criminal justice/law enforcement).       Mr. Clader uses the ORI assignment

number to file non-traffic citations or other documents with the district

justice courts.   Notably, the ORI assignment number allows Mr. Clader to

access the Commonwealth Law Enforcement Assistance Network (“CLEAN”),

accessible only by duly authorized agencies.         Upon informing Mr. Clader

about his acquisition of an ORI assignment number, the Pennsylvania State

Police stressed to Mr. Clader the importance of his access to CLEAN, as

follows:

           It is important that all persons using the Commonwealth
           Law Enforcement Assistance Network (CLEAN) realize
           CLEAN by definition is a system to be only utilized for the
           administration of criminal justice or your required duties.
           The data transmitted by the CLEAN system is documented
           criminal justice information, and access to that information
           is restricted to duly authorized agencies. Please inform all
           persons employed by your agency, the information
           obtained from CLEAN for unauthorized purpose[s], or the
           release of any information to unauthorized persons, is a
           violation of CLEAN system security regulations.          Such
           conduct could place your agency and/or the employee in
           jeopardy of being held civilly liable. Additionally, violation
           of CLEAN security could jeopardize your agency’s access
           and could cause the suspension or revocation of future
           CLEAN access to the responsible employee. In certain
           circumstances, dissemination of some types of information
           via CLEAN, can be a violation of law.

(Petitioner’s Exhibit 2, Hearing June 3, 2014, at 1).

      On January 23, 2014, Mr. Clader filed a petition in the trial court for a

private detective license. The Commonwealth filed an answer, opposing Mr.

Clader’s petition on February 11, 2014. The Commonwealth alleged that the

                                       -3-
J-E03008-15


issuance of a private detective license to Mr. Clader, who possesses law

enforcement powers, creates the potential for abuse and poses a conflict of

interest. The court held a hearing on the petition on June 3, 2014. On June

26, 2014, the court granted Mr. Clader’s request for a private detective

license subject to the following restrictions:

         This Certificate of License is also issued subject to the
         limitation that [Mr. Clader], who has previously been
         appointed as a school police officer for the Wallenpaupack
         Area School District, shall not engage in any private
         detective business, as defined under the Act, in any matter
         involving school administrators, teachers, employees,
         officials, parents or students of the Wallenpaupack Area
         School District without prior written approval of the [c]ourt
         and notice thereof to the Pike County District Attorney.

(Order, filed June 26, 2014, at 2).

      The Commonwealth timely filed a notice of appeal on July 24, 2014.

On July 28, 2014, the court ordered the Commonwealth to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),

which the Commonwealth timely filed on August 8, 2014. On April 20, 2015,

a panel of this Court affirmed the trial court order, with one dissent. On May

4, 2015, the Commonwealth filed an application for reconsideration or en

banc reargument; and this Court granted en banc review.

      The Commonwealth raises two issues for our review:

         WHETHER THE [TRIAL] COURT COMMITTED AN ERROR
         WHEN GRANTING THE APPLICANT A PRIVATE DETECTIVE
         LICENSE PURSUANT TO THE PRIVATE DETECTIVE ACT, 22
         P.S. SECTION 11 ET SEQ., WHEN [THE] APPLICANT IS AN
         APPOINTED POLICE OFFICER WITH LAW ENFORCEMENT
         POWERS?

                                      -4-
J-E03008-15



         WHETHER THE [TRIAL] COURT COMMITTED AN ERROR
         WHEN GRANTING THE APPLICANT A PRIVATE DETECTIVE
         LICENSE PURSUANT TO THE PRIVATE DETECTIVE ACT, 22
         P.S. SECTION 11 ET SEQ., WHICH IMPOSES LIMITATIONS
         UPON THE APPLICANT’S BUSINESS BASED UPON HIS
         EMPLOYMENT AS AN APPOINTED POLICE OFFICER,
         WITHOUT STATUTORY AUTHORITY?

(Commonwealth’s Brief at 8).

      For purposes of disposition, we combine the Commonwealth’s issues.

The Commonwealth explains that under the Private Detective Act of 1953,

Common Pleas courts in Pennsylvania are empowered to appoint persons of

competence and integrity as private detectives. The Commonwealth argues

that law enforcement officers, corrections officers, probation officers, and

elected constables cannot simultaneously hold a license as a private

detective as a matter of public policy.     The Commonwealth contends the

public policy underlying these court decisions is that, if granted a private

detective license, persons holding public office or possessing statutorily

enumerated powers and duties for the benefit of the public might use that

authority for the benefit of private persons.

      The   Commonwealth       asserts   Mr.    Clader   possesses   statutorily

enumerated powers and duties in his capacity as a school police officer,

similar to law enforcement officers, corrections officers, probation officers,

and elected constables.      The Commonwealth maintains that upon his

appointment as a school police officer, the court granted Mr. Clader the full

powers and duties under 24 P.S. § 7-778(c)(1-3), without restriction.        In

                                     -5-
J-E03008-15


other words, by virtue of Mr. Clader’s appointment, he has the authority to

arrest and to exercise the same powers as municipal police officers in the

jurisdiction   where     the       Wallenpaupack      schools    are    located.   The

Commonwealth highlights Mr. Clader’s requirement to wear a shield

identifying    himself   as    a    school   police   officer.    The    Commonwealth

emphasizes the Wallenpaupack School District’s objectives for school police

officers are to, inter alia, protect the school campuses from violations of any

law, develop police procedures for each of the campuses, investigate and

document any violation of law and make arrests for summary offenses, and

detain students who violate any law that constitutes a misdemeanor or

felony.   The Commonwealth avers Mr. Clader has issued citations for

summary offenses and has participated in the investigation of misdemeanor

and felony offenses during his one year as a school police officer.                The

Commonwealth submits these acts are at the heart of a law enforcement

officer’s duties—investigation and charging.

      The Commonwealth also stresses that Mr. Clader obtained an ORI

assignment number, giving him access to driver’s license, registration, and

stolen vehicle information.          The Commonwealth claims private citizens,

including private detectives, cannot obtain ORI assignment numbers, which

are accessible only by law enforcement or public safety agencies.                  The

Commonwealth submits Mr. Clader possesses law enforcement-like powers

by virtue of his appointment as a school police officer, so the same public


                                             -6-
J-E03008-15


policy that limits other law enforcement should also prohibit Mr. Clader from

obtaining a private detective license due to the potential for abuse and

conflict of interest.

      The Commonwealth further complains the court lacked authority to

issue a private detective license to Mr. Clader “with certain restrictions,”

because the Private Detective Act of 1953 contains no provision permitting a

court to grant a “limited” or “qualified” license. The Commonwealth explains

the court imposed a restriction that Mr. Clader give notice to the district

attorney and receive court approval before engaging in private detective

work for any school administrator, teacher, employee, official, parent or

student of the school district.         The Commonwealth contends the court’s

restriction actually demonstrates the potential for misuse and conflict of

interest where the court put in place a procedure for examining whether a

conflict exists on a case-by-case basis.            The Commonwealth submits the

court’s restriction is unsound because the public policy at issue is not only to

prevent actual abuse of power but also to prevent the mere appearance of

impropriety or potential for abuse of power. The Commonwealth concludes

the court erred when it granted Mr. Clader’s petition for a private detective

license while he is also a school police officer, the court lacked statutory

authority to impose restrictions on the license, and this Court should

reverse.

      Mr.   Clader      argues   that   none   of    the   cases   prohibiting   a   law


                                         -7-
J-E03008-15


enforcement-type officer from possessing a private detective license involves

school police officers.    Mr. Clader asserts law enforcement officers and

probation   officers   have   similar   general   countywide   and/or    statewide

jurisdiction and powers. Mr. Clader maintains elected constables also have

broad jurisdiction.    Conversely, Mr. Clader insists his powers as a school

police officer are more limited in scope and geographic area.           Mr. Clader

claims the school district’s policy only authorizes him to issue citations for

summary offenses and to detain students for misdemeanors and felonies.

Mr. Clader states the school district’s policy precludes him from making

misdemeanor or felony arrests. Mr. Clader admits he has issued citations for

summary offenses, but he highlights he has made no arrests for felonies or

misdemeanors.     Mr. Clader contends he has participated in six or seven

misdemeanor/felony investigations, but he turned over each of those cases

to the state police. Mr. Clader emphasizes he cannot access criminal history

information with the ORI assignment number. Mr. Clader stresses his school

police powers are limited in jurisdiction to the school property.

      Mr. Clader submits the court’s imposition of restrictions on his private

detective license was a reasonable remedy and logically related to the facts,

such that Mr. Clader cannot conduct his private detective business in the

same restricted areas where he has limited police powers.               Mr. Clader

submits neither the Private Detective Act of 1953 nor the relevant case law

prohibits a court from imposing reasonable restrictions on a private detective


                                        -8-
J-E03008-15


license. Mr. Clader concludes the court properly granted his request for a

private detective license subject to certain restrictions, and this Court should

affirm.     For the following reasons, we agree with the Commonwealth’s

position.

      The Private Detective Act of 1953 dictates the procedure to apply for a

private detective license and what is required for issuance of a private

detective license as follows:

            § 14.    Application for licenses

            Any person…intending to conduct a private detective
            business, the business of investigator, or the business of
            watch, guard or patrol agency, or the business of a
            detective agency, and any person…intending to conduct
            the business of furnishing or supplying information as to
            the personal character of any person, or as to the
            character or kind of the business and occupation of any
            person, partnership, corporation, society, or association, or
            any person or group of persons, or intending to own,
            conduct, manage or maintain a bureau or agency for the
            above mentioned purposes, or, while engaged in other
            lawful business activities, also intending to engage in any
            one or more of the activities set forth in subsections (a),
            (b) and (c) of section two of this act…shall, for each such
            bureau or agency, and for each and every sub-agency,
            office and branch office to be owned, conducted, managed
            or maintained by such person…for the conduct of such
            business, file, in the office of the clerk of the court of
            quarter sessions of the county wherein the principal office
            of such business is located, a written application, duly
            signed and verified, as follows:

               (a) If the applicant is a person, the application shall
            be signed and verified by such person…. The application
            shall state the full name, age, residence, present and
            previous occupations, of each person or individual so
            signing the same, that he is a citizen of the United States,
            and shall also specify the name of the city, borough,

                                        -9-
J-E03008-15


       township, or incorporated town, stating the street and
       number if the premises have a street and number, and
       otherwise such apt description as will reasonably indicate
       the location thereof, where is to be located the principal
       place of business, and the bureau, agency, sub-agency,
       office or branch office for which the license is desired, and
       such further facts as may be required by the court of
       quarter sessions, to show the good character, competency
       and integrity of each person or individual so signing such
       application.     Each person or individual signing such
       application shall, together with such application, submit to
       the court of quarter sessions his photograph, in duplicate,
       in passport size, and also fingerprints of his two hands,
       recorded in such manner as may be specified by the court
       of quarter sessions. Before approving such application, it
       shall be the duty of the court of quarter sessions to
       compare such fingerprints with fingerprints of criminals
       now or hereafter filed in the records of the Pennsylvania
       State Police. Every such applicant shall establish, to the
       satisfaction of the court of quarter sessions and by at least
       two     duly    acknowledged      certificates,   that     such
       applicant…has been regularly employed as a detective, or
       shall have been a member of the United States
       government investigative service, a sheriff, a member of
       the Pennsylvania State Police, or a member of a city police
       department of a rank or grade higher than that of
       patrolman, for a period of not less than three years. Such
       application shall be approved as to each person or
       individual so signing the same by not less than five
       reputable citizens of the community in which such
       applicant resides or transacts business, or in which it is
       proposed to own, conduct, manage or maintain the
       bureau, agency, sub-agency, office or branch office for
       which the license is desired, each of whom shall certify
       that he has personally known the said person or individual
       for a period of at least five years prior to the filing of such
       application, that he has read such application and believes
       each of the statements made therein to be true, that such
       person is honest, of good character, and competent, and
       not related or connected to the person so certifying by
       blood or marriage. The certificate of approval shall be
       signed by such reputable citizens and duly verified and
       acknowledged by them before an officer authorized to take
       oaths and acknowledgment of deeds.

                                   - 10 -
J-E03008-15



22 P.S. § 14(a) (internal footnote omitted).

         § 16.     Issuance of licenses; fees; bonds

             (a) When the application shall have been examined,
         and such further inquiry and investigation made as the
         court of quarter sessions or the district attorney shall
         deem proper, and when the court of quarter sessions shall
         be satisfied therefrom of the good character, competency
         and integrity of such applicant, …and a period of ten days
         from the date of the filing of the application shall have
         passed, the court of quarter sessions shall issue and
         deliver to such applicant a certificate of license to conduct
         such business, and to own, conduct or maintain a bureau,
         agency, sub-agency, office or branch office for the conduct
         of such business on the premises stated in such
         application, upon the applicant’s paying to the court of
         quarter sessions for each such certificate of license so
         issued, for the use of the county, a license fee of two
         hundred dollars ($200), if the applicant be an individual,
         …and upon the applicant’s executing, delivering and filing
         in the office of the clerk of the court of quarter sessions a
         corporate bond in the sum of ten thousand dollars
         ($10,000), conditioned for the faithful and honest conduct
         of such business by such applicant, which surety bond
         must be written by a corporate surety company authorized
         to do business in this Commonwealth as surety, and
         approved by the court of quarter sessions with respect to
         its form, manner of execution and sufficiency. The license
         granted pursuant to this act shall last for a period of two
         years, but shall be revocable at all times by the court of
         quarter sessions for cause shown. …

22 P.S. § 16(a).

      Pennsylvania case law strongly disapproves of issuing private detective

licenses to those in any position of public trust. In re Kuma K-9 Security,

Inc., 506 A.2d 445 (Pa.Super. 1986). “In evaluating whether a candidate

can properly hold a private detective license, Pennsylvania appellate courts


                                    - 11 -
J-E03008-15


have looked not only at the potential for abuse that would exist if an official

with police powers were to be licensed, but also at the appearance of

impropriety.” In re Millennium Consulting & Associates for a Private

Detective License, 804 A.2d 735, 736 (Pa.Cmwlth. 2002). “The concern is

that a public official given authority for the benefit of the public might use

that authority for the benefit of private persons.” Id. “Public policy is best

served when an individual with police powers is not also granted a private

detective license.” Id. Thus, Pennsylvania “[c]ourts have consistently held,

based upon public policy, that a person may not be granted a private

detective license if simultaneously he would be employed as a public official

with police powers.” Kuma K-9 Security, Inc., supra at 448.

      Of grave concern is a police officer’s access to information not

otherwise obtainable by private citizens and other private detectives; the

potential for the police officer to use his position to the advantage of his dual

role as a private detective creates at least the appearance of a conflict of

interest and a potential source of abuse which our courts seek to avoid. Id.

at 449 (requiring private detective firm’s “consultant,” who was also

employed as police captain, to resign and sever all ties with private detective

firm in order for firm to retain its private detective license).      See also

Millennium Consulting & Associates, supra (holding borough police

officers were not entitled to private detective licenses, based on public policy

to avoid appearance of conflict of interest; police have access to various


                                     - 12 -
J-E03008-15


resources to which public does not have access, such as police department

files, reports and other non-public databases).

      In the case of In re Stanley, 201 A.2d 287 (Pa.Super. 1964), this

Court similarly held that suspension of a private detective license was

warranted for the duration of the licensee’s position as an elected constable:

         The court below properly held that, as a matter of public
         policy, it is incompatible for one vested with the authority
         of a constable to carry on the business of private
         detective. …

         A constable’s authority to execute warrants of arrest, to
         arrest on sight for breach of the peace, vagrancy and
         drunkenness, to carry a deadly weapon concealed upon his
         person and to be present at the polling places in order to
         keep the peace, is not conferred upon private citizens,
         including private detectives.        To give these powers,
         conferred upon a duly elected constable for the benefit of
         the public, to a person licensed to act for private persons,
         creates the distinct possibility of grave abuses. The public
         policy against allowing one clothed with such extraordinary
         authority to act as a private detective for private
         employers seems obvious. Therefore, the action of the
         court below in suspending his license during the time when
         he holds this authority is proper.

Id. at 289. See also Little v. Freeman, 484 A.2d 873 (Pa.Cmwlth. 1984)

(affirming declaratory judgment that appellant’s position as Mayor of

Borough of Kennett Square created appearance of conflict of interest with

appellant’s employment as private investigator).

      This Court has extended the public policy rationale in this context to

probation officers and corrections officers as well:

         In Stanley we listed the obvious areas of conflict present
         in that case, but did not intend that to be a comprehensive

                                     - 13 -
J-E03008-15


         list nor did we mandate that only persons who fall within
         the precise parameters of Stanley would be denied private
         detective licenses. On the contrary, our concern was that
         persons holding public office and given extraordinary
         authority for the benefit of the public might use that
         authority specifically for the benefit of private persons.
         Though the authority of a probation officer is not identical
         to that of a constable, probation officers are vested with
         powers not allowed private persons. The legislature has
         delineated the authority of probation officers as follows:

            Probation officers…are hereby declared to be peace
            officers, and shall have police powers and authority
            throughout the Commonwealth to arrest with or
            without warrant, writ, rule or process, any person on
            probation or parole under the supervision of said
            court for fail(ure) to report as required by the terms
            of his probation or parole or for any other violation of
            his probation or parole.

         The Act of August 6, 1963, P.L. 521, s 1, 19 P.S. s 1091.

         Lay persons, including private detectives, have no such
         police powers.

         In addition to their statutorily granted powers, probation
         officers have been permitted to request and examine
         police records. … Private citizens, however, are not privy
         to such information. …

Commonwealth v. Gregg, 396 A.2d 797, 798 (Pa.Super. 1979) (reversing

trial court’s order granting private detective licenses to two probation

officers) (internal footnote and quotation marks omitted). See also In re

Centeno, 5 A.3d 1248 (Pa.Super. 2010) (reversing trial court’s order

granting private detective license to corrections officer; pursuant to

statutory authority, corrections officer may exercise powers of peace officer

in performance of his duties generally in guarding, protecting, and delivering


                                     - 14 -
J-E03008-15


inmates, protecting property and interests of county, and capturing and

returning inmates who might have escaped; as matter of public policy,

persons vested with authority of peace officer by virtue of their public

employment, cannot be licensed as private detectives because of obvious

potential for abuse and conflict of interest).

      These cases make clear that Pennsylvania, as a matter of public policy,

prohibits individuals who, by virtue of their public employment status, have

powers and authority not commonly held by private citizens, including

private detectives, because these individuals might abuse their public power

and authority to benefit private persons.        See id.; Kuma K-9 Security,

Inc., supra; Gregg, supra; Stanley, supra.             The mere appearance of

impropriety or the potential for a conflict of interest is sufficient to warrant

the denial of a private detective license.       See Kuma K-9 Security, Inc.,

supra; Stanley, supra; Millennium Consulting & Associates, supra;

Little, supra.    In other words, Pennsylvania law has no precedent for

granting a private detective license, with or without restrictions, to someone

with any law enforcement powers. See id.

      The Public School Code of 1949 explains the appointment process for a

school police officer and dictates a school police officer’s powers and duties,

as follows:

         § 7-778.        School police officers

            (a) Any school entity or nonpublic school may apply
         to any judge of the court of common pleas of the county

                                     - 15 -
J-E03008-15


       within which the school entity or nonpublic school is
       situated to appoint such person or persons as the board of
       directors of the school entity or administration of the
       nonpublic school may designate to act as school police
       officer for said school entity or nonpublic school. The
       judge, upon such application, may appoint such person, or
       so many of them as he may deem proper, to be such
       school police officer and shall note the fact of such
       appointment to be entered upon the records of the court.
       The judge may, at the request of the school entity or
       nonpublic school, grant the school police officer the power
       to arrest as provided in subsection (c)(2), the authority to
       issue citations for summary offenses or the authority to
       detain students until the arrival of local law enforcement,
       or any combination thereof.

                                 *   *     *

          (c)   Such school police officer so appointed shall
       severally possess and exercise all the following powers and
       duties:

          (1) To enforce good order in school buildings, on
          school buses and on school grounds in their respective
          school entities or nonpublic schools. For purposes of
          this clause, the term “school bus” shall include vehicles
          leased by the school entity or nonpublic school to
          transport students and vehicles of mass transit used by
          students to go to and from school when the school
          police officer is responding to a report of an incident
          involving a breach of good order or violation of law.

          (2) If authorized by the court, to exercise the same
          powers as are now or may hereafter be exercised
          under authority of law or ordinance by the police
          of the municipality wherein the school property is
          located.

          (3) If authorized by the court, to issue summary
          citations or to detain individuals until local law
          enforcement is notified.

24 P.S. § 7-778(a), (c)(1-3) (emphasis added).      This statute expressly


                                  - 16 -
J-E03008-15


confers law enforcement powers on school officers. See id.

      Instantly, on June 27, 2013, the court appointed Mr. Clader as a

school police officer for the Wallenpaupack Area School District. The court’s

appointment order authorizes Mr. Clader to possess and exercise all powers

and duties delineated under Section 7-778(c)(1-3).         Consequently, Mr.

Clader has authority to: (1) enforce good order in school buildings, on school

buses, and on school grounds in the Wallenpaupack Area School District; (2)

exercise the same powers granted to and exercised by the police of the

municipality wherein the Wallenpaupack Area School District school property

is located; and (3) issue summary citations or detain individuals until local

law enforcement is notified. See id.

      While employed as a school police officer in the position of the Director

of School Security for the Wallenpaupack Area School District, Mr. Clader

filed a petition for a private detective license on January 23, 2014.      The

Commonwealth opposed Mr. Clader’s petition, on the ground that the

issuance of a private detective license to Mr. Clader, because of his law

enforcement powers, creates the potential for abuse and poses a conflict of

interest. The court held a hearing on the petition on June 3, 2014. On June

26, 2014, the court granted Mr. Clader’s request for a private detective

license subject to the following restrictions:

         This Certificate of License is also issued subject to the
         limitation that [Mr. Clader], who has previously been
         appointed as a school police officer for the Wallenpaupack
         Area School District, shall not engage in any private

                                     - 17 -
J-E03008-15


            detective business, as defined under the Act, in any matter
            involving school administrators, teachers, employees,
            officials, parents or students of the Wallenpaupack Area
            School District without prior written approval of the [c]ourt
            and notice thereof to the Pike County District Attorney.

(Order, filed June 26, 2014, at 2).

      The record confirms Mr. Clader possesses powers and authority that

private citizens and other private detectives do not, due to his employment

as the Director of School Security for the Wallenpaupack Area School

District.     For example, the court authorized Mr. Clader to issue summary

citations.1    See 24 P.S. § 7-778(c)(3).       Mr. Clader admits he has issued

summary citations for offenses occurring on school property. Private citizens

have no authority to issue summary citations.          See Commonwealth v.

Demor, 942 A.2d 898 (Pa.Super. 2008) (explaining private citizens have no

authority to issue summary citations).       Mr. Clader has also participated in

the investigation of multiple misdemeanor and felony offenses, and he has

express authority to detain students suspected of such offenses pursuant to

the objectives set forth in the Wallenpaupack Area School District’s School

1
  The Public School Code of 1949 and accompanying court order appointing
Mr. Clader as a school police officer, also expressly authorizes Mr. Clader to
“exercise the same powers as are now or may hereafter be exercised under
authority of law or ordinance by the police of the municipality wherein the
school property is located.” 24 P.S. § 7-778(c)(2). Certainly, private
citizens have no authority to exercise the same powers as their municipal
police. On appeal, Mr. Clader claims neither Palmyra Township, Pike County,
nor Drecher Township, Wayne County (where the school buildings of the
Wallenpaupack Area School District are located) have municipal police. The
record contains no information concerning the municipal police presence (or
lack thereof) in the relevant area or the powers and duties of any such
officers, now or in the future.
                                       - 18 -
J-E03008-15


Resource Officer Program.     (See Petitioner’s Exhibit 1, Hearing June 3,

2014, at 1.)   Private citizens generally lack authority to detain others for

misdemeanor and felony offenses.      But see Commonwealth v. Corley,

462 A.2d 1374 (Pa.Super. 1983), aff’d, 507 Pa. 540, 491 A.2d 829 (1985)

(discussing limited circumstances in which private citizen can make “citizen’s

arrest”; private citizen can make citizen’s arrest only for felonies or

misdemeanors which arrestor personally observes).

      As well, in his role as Director of School Security, Mr. Clader obtained

an ORI assignment number, which permits Mr. Clader to access driver’s

license, registration, and “hot file” (stolen vehicle) information. Mr. Clader

uses the ORI assignment number to file non-traffic citations or other

documents with the district justice courts. Significantly, the ORI assignment

number grants Mr. Clader assess to CLEAN, which is accessible only by duly

authorized agencies and contains highly sensitive information.           (See

Petitioner’s Exhibit 2, Hearing June 3, 2014, at 1.)   Thus, Mr. Clader has

access to various documents via CLEAN which private citizens and private

detectives do not.

      The public policy concern here is that given Mr. Clader’s statutorily

enumerated powers under 24 P.S. § 7-778(c)(1-3) and authority to access

records unavailable to private citizens and other private detectives, Mr.

Clader might use his authority to benefit private persons in the course of his

private detective business.   See Centeno, supra; Kuma K-9 Security,


                                    - 19 -
J-E03008-15


Inc., supra; Gregg, supra; Stanley, supra.           Whether Mr. Clader would

actually misuse or abuse his power and authority is immaterial. The public

policy is in place to ensure against even the appearance of impropriety or

potential for a conflict of interest. See Kuma K-9 Security, Inc., supra;

Stanley, supra; Millennium Consulting & Associates, supra; Little,

supra. In light of these circumstances, the trial court erred when it granted

Mr. Clader’s petition for a private detective license.2

      Further, no provision in the Private Detective Act of 1953 permits the

trial court to issue a private detective license and then impose restrictions on

the license.   See 22 P.S. § 11, et seq.; 1 Pa.C.S.A. § 1921(b) (stating:

“When the words of a statute are clear and free from all ambiguity, the letter

2
  The fact that Mr. Clader’s authority under Section 7-778(c) is limited to the
“jurisdiction” of school property does not alter our position. The crux of the
public policy concern is the applicant’s ability to use and abuse power and
authority granted to him by virtue of his public employment, which private
citizens and private detectives lack—not the geographic scope of where that
authority reaches.     See Centeno, supra; Kuma K-9 Security, Inc.;
Gregg, supra; Stanley, supra.

Additionally, Commonwealth v. Williams, 749 A.2d 957 (Pa.Super. 2000),
appeal denied, 564 Pa. 710, 764 A.2d 1069 (2001), on which Mr. Clader
heavily relies, is not dispositive here. In Williams, this Court vacated a trial
court’s order denying a suppression motion because school police officers
acted without statutory authority when they opened the defendant/student’s
vehicle parked on a city street off school property, searched its interior,
and seized guns from the vehicle. Williams did not involve an application
for a private detective license and stands only for the legal proposition that a
school police officer’s authority under Section 7-778 is limited in jurisdiction
to the places specifically delineated under that statute. Because the school
police officers in Williams were not in a school building, on a school bus, or
on school grounds when they conducted the search and seizure, this Court
decided the trial court erred in concluding that the officers had acted within
their statutory authority. Williams, supra at 961, 963.
                                     - 20 -
J-E03008-15


of it is not to be disregarded under the pretext of pursuing its spirit”);

Williams, supra at 962 (stating: “[A]s a court, we may not disregard the

letter of the statute in favor of fostering gun-free areas surrounding school

grounds, since to do so amounts to an exercise of judicial legislation by

reading something into the statute that is not there”). Moreover, imposing

restrictions on Mr. Clader’s private detective license does not alleviate the

appearance of impropriety or a conflict of interest. The court’s action also

raises a question concerning the difficulty inherent in enforcing those

restrictions, absent blatant abuse.       See Little, supra (holding that

notwithstanding appellant’s vow that neither he, nor any other employee

under license of his employer’s private detective firm, would conduct private

detective business in Borough of Kennett Square, appellant’s position as

Mayor of that borough creates at least appearance of conflict of interest;

appellant’s vow to restrict his private detective business does not suffice to

remove appearance of conflict of interest; potential for abuse arising from

appellant’s access to records not ordinarily available to private detectives, as

well as arising from his limited police powers, creates appearance of

impropriety constituting conflict of interest). Therefore, the trial court erred

when it granted Mr. Clader’s petition for a private detective license, even

with the imposition of certain restrictions. Accordingly, we reverse.

      Order reversed.




                                     - 21 -
J-E03008-15


       President Judge Emeritus Bender, Judge Bowes, Judge Shogan, Judge

Lazarus, Judge Stabile and Judge Jenkins join this opinion.

       Judge Ott files a dissenting opinion in which Judge Panella joins.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/24/2016




                                     - 22 -